DETAILED ACTION

Application Status
This action is written in response to applicant’s correspondence received December 22, 2020.  Claims 21-48 are currently pending and under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/404,735, 13/689,252, 13/157,865, and US 61/354,173, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In the response filed December 22, 2020, new claim 40 was added that recites “wherein the series of nucleotide flows comprises a palindromic nucleotide flow sequence meeting predefined criteria such that the palindromic nucleotide flow sequence includes a palindromic sequence having a length of at least five nucleotide flows and comprising at least three different nucleotide species of the four different nucleotide species”.
The recitation of “at least five” nucleotide flows refers to a range of five or more than five nucleotide flows and “at least” three different nucleotide species refers to the range of three or four different nucleotide species. These limitations of palindromic nucleotide flow sequences of more than five nucleotide flows or palindromic nucleotide flow sequences comprising all four different nucleotide species do not have support in the prior filed applications. The prior filed applications are silent with respect to the term “palindromic”. The only reduction to practice for a nucleotide flow sequence happens to be palindromic and meets the criteria of the limitation above is found in paragraph [0033] of the specification filed January 12, 2017 in 15/404,735, for example. This flow ordering is TACAT-ACGCA-CGTGC-GTATG, which comprises four different palindromic nucleotide flow sequences of exactly five nucleotide flows each with exactly three different nucleotide species.
However, current claim 40 refers to “a palindromic sequence having a length of at least five nucleotide flows and comprising at least three different nucleotide species of the four different nucleotide species”, which includes the language “at least”. There is no express, implicit, or inherent teaching from the prior filed applications for a palindromic nucleotide flow sequence that is more than five nucleotide flows that would support “at least” five nucleotide flows. There is also no express, implicit, or inherent teaching from the prior filed applications including any reduction to practice for a palindromic sequence that comprises four different nucleotide species that would support the “at least” three different nucleotide species. The specific working example of the alternate flow ordering of TACAT-ACGCA-CGTGC-GTATG is not sufficient to show possession of flow orderings that are longer.
In addition, new claims 43, 45, 46, and 47 contain similar recitations of “at least three of the four different nucleotide species” and “five or more nucleotide flows”. Claim 46 further recites “the palindromic nucleotide flow sequence comprises at least three of the four different nucleotide species and seven or more nucleotide flows”. Claim 47 further recites that “the palindromic nucleotide flow sequence comprises at least three of the four different nucleotide species and nine or more nucleotide flows”. These claims recite similar limitations that do not have support in the priority documents. In particular, the recitation in claim 46 and 47 that a “palindromic nucleotide flow sequence” contains “seven or more nucleotide flows” or “nine or more nucleotide flows”, respectively, is similarly not described in the priority documents. The longest palindromic sequence described by the priority documents contains five nucleotide flows as discussed above. There is no teaching or suggestion in the priority documents for palindromic sequences longer than the five.
Accordingly, the prior filed applications fail to provide adequate written descriptive support for the claimed subject matter. Therefore, the effective filing date of claims 40-48 is the filing date of the current application, which is August 8, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the current case, since claims 40-48 have a priority date of August 8, 2019, which is after March 16, 2013, then this application is examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that the statement provisions of 37 CFR 1.55 and 1.78 require that if the later-filed transition application contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March 16, 2013, the applicant must provide a statement to that effect (see MPEP 2159.04).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “the four palindromic nucleotide flow sequences differ from each other”. However, the claim previously recites “the series of nucleotide flows comprises at least four palindromic nucleotide flow sequences”. The recitation “at least four palindromic nucleotide flow sequences” refers to four or more than four palindromic nucleotide flow sequences. It is not clear which four out of the “at least four palindromic nucleotide flow sequences” is being referred to by “the four palindromic nucleotide flow sequences”. It is not clear whether it is referring only to four or whether all of the “at least four palindromic nucleotide flow sequences” are required to “differ from each other”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation of "wherein the series of nucleotide flows comprises a palindromic nucleotide flow sequence meeting predefined criteria such that the palindromic nucleotide flow sequence includes a palindromic sequence having a length of at least five nucleotide flows and comprising at least three different nucleotide species of the four different nucleotide species” in claim 40 appears to represent new matter.
The recitation of “at least five” nucleotide flows refers to a range of five or more than five nucleotide flows and “at least” three different nucleotide species refers to the range of three or four different nucleotide species. These limitations of palindromic nucleotide flow sequences of more than five nucleotide flows or palindromic nucleotide flow sequences comprising all four different nucleotide species do not have support in the current specification. The current specification is silent with respect to the term “palindromic”. The only reduction to practice for a palindromic nucleotide flow sequence that meets the criteria of the limitation above is found in paragraph [0033], for example. This flow ordering is TACAT-ACGCA-CGTGC-GTATG, which comprises four different palindromic nucleotide flow sequences of exactly five nucleotide flows each with exactly three different nucleotide species.
However, current claim 40 refers to “a palindromic sequence having a length of at least five nucleotide flows and comprising at least three different nucleotide species of the four different nucleotide species”. There is no express, implicit, or inherent teaching from the current specification for a palindromic nucleotide flow sequence that is more than five nucleotide flows that would support “at least” five nucleotide flows. There is also no express, implicit, or inherent teaching from the current specification including any reduction to practice for a palindromic sequence that comprises four different nucleotide species that would support the “at least” three different nucleotide species. The specific working example of the alternate flow ordering of TACAT-ACGCA-CGTGC-GTATG is not sufficient to show possession of flow orderings that are longer.
In addition, new claims 43, 45, 46, and 47 contain similar recitations of “at least three of the four different nucleotide species” and “five or more nucleotide flows”. Claim 47 further recites that “the palindromic nucleotide flow sequence comprises…nine or more nucleotide flows”. These claims recite similar limitations that do not have support in the current specification. In particular, the recitation in claim 47 that a “palindromic nucleotide flow sequence” contains “nine or more nucleotide flows” is similarly not described in the current specification. The longest palindromic sequence described by the current specification contains five nucleotide flows. There is no teaching or suggestion in the current specification for palindromic sequences longer than the five.
No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  Since no basis has been identified, the claims are rejected as incorporating new matter.
Response to Arguments
	It is noted that Applicant has indicated in the response filed December 22, 2020 that the new claims are supported by the originally-filed specification, claims, and drawings, for example at paragraphs [0010], [0019], [0030]-[0035], [0039], [0044], [0047]-[0051], and [0054]-[0056]. 
These disclosures have been fully considered but are not sufficient to overcome the rejection because these disclosures do not have provide express, implicit, or inherent support for palindromic nucleotide flow sequences of lengths greater than five and further do not provide any such support for any palindromic nucleotide flow sequence that utilizes all four different nucleotide species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 40-45 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2017/0121766).
Schultz teaches an apparatus for sequencing a template polynucleotide strand that comprises a flow chamber (105) (i.e. flow cell), a plurality of reservoirs (114) configured to hold four different nucleotide species (see [0047] and FIG. 5). Schultz teaches that the apparatus further comprises a sensor array (100) that is operationally associated with the flow chamber that is loaded with a flow cell ([0050]). Schultz teaches that the sensor is configured to sense a signal produced from incorporation of a nucleotide species of the four different nucleotide species into a polynucleotide flow cell ([0025]). Schultz teaches that the apparatus further comprises a fluidics controller (118) that is operably coupled to the plurality of reservoirs and individually controls flow from the plurality of reservoirs to provide a series of nucleotide flows to the flow cell (see [0048] and FIG. 5). Schultz teaches that the series of nucleotide flows comprises: TACAT-ACGCA-CGTGC-GTATG, which contains four different palindromic nucleotide flow sequences in which each has a length of exactly five nucleotide flows and comprises exactly three different nucleotide species of the four different nucleotide species.

Regarding claim 41, Schultz teaches that the alternate ordering may be used with a conventional flow ordering ([0030]), which Schultz exemplifies as the flow ordering of ATGC (see FIG. 3A), which is not a palindromic nucleotide flow sequence.

Regarding claims 42-44, Schultz’s alternate flow ordering as discussed above comprises first and second palindromic nucleotide flow sequences of (1) ACGCA and (2) CGTGC, which are different from each other.

Regarding claim 45, Schultz’s alternate flow ordering as discussed above comprises four palindromic nucleotide flow sequences in which each comprises three of the four different nucleotide species and five nucleotide flows, the four palindromic nucleotide flow sequences differ from each other.

Regarding claim 48, Schultz teaches that the flow of a nucleotide species is always followed by a flow of a different kind ([0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2009/0127589) in view of Garcia (Garcia et al. (2000) Gene, 253:249-257).
Regarding claim 21, Rothberg teaches an apparatus for the sequencing-by-synthesis of a polynucleotide strand (see [0124] and FIG. 8). In Fig. 8, Rothberg illustrates that it comprises a flow cell (200), a plurality of reservoirs (272) fluidically coupled to the flow cell and configured to hold dATP, dCTP, dGTP, and dTTP (i.e. four different nucleotide species), an ISFET array (100) (i.e. a sensor), and pumps (274) and valves (270) controlled by a computer (260) to individually control flow from the plurality of reservoirs (272) to provide a series of nucleotide flows to the flow cell (i.e. a fluidics controller) (see FIG. 8). 
Regarding the ISFET array, Rothberg teaches that it comprises an “array” of “sensor elements” ([0015]) that facilitate measurement of the hydrogen ion concentration of a solution, commonly denoted as pH ([0003]). Rothberg teaches ISFET is a particular type of chemFET that is configured for ion detection ([0029]). Rothberg teaches that a new strand in synthesized by incorporating one or more of four different nucleotide triphosphates at the 3’ end of the sequencing primer, which is then detected by the chemFET ([0051] and [0122]). 
Regarding the series of nucleotide flows, Rothberg teaches that the nucleotides are provided from the multiple reservoirs to the flow chamber in any sequential order ([0334]), and therefore teaches that the fluidics controller is programmed to successively provide nucleotide flows according to a predetermined ordering. Rothberg teaches a four nucleotide flow ordering of dATP, dCTP, dGTP, and dTTP, which can be repeated any number of times ([0335]), and therefore teaches a flow ordering that contains each of the four different nucleotide species, there is no consecutive repeat of any of the four different nucleotide species, and an order such that three different nucleotide species (e.g. dATP, dCTP, dGTP) occur before a fourth nucleotide species (e.g. dTTP).
However, Rothberg does not teach that one or more of the three different nucleotide species occurs at least twice before the fourth nucleotide species.
However, Rothberg does teach that the apparatus is intended to be used for the for sequencing-by-synthesis applications ([0124]) and further for the detection of mutations in certain genes such as deletions, additions, substitutions, and single nucleotide polymorphisms ([0353]).
In addition, Garcia teaches that pyrosequencing is a method for the sequencing-by-synthesis of a polynucleotide strand useful for the detection of mutations (see abstract and page 250, column 1, paragraph 1). Garcia teaches using a pyrosequencer apparatus (see page 250, column 2, last paragraph) that was programmed to successively deliver nucleotides to a polynucleotide template according to a customized programmed nucleotide dispensation order (i.e. a series of nucleotide flows) to detect mutations in the p53 gene (see Figure 4), as follows: A-G-T-C-T-G-A-G-A-G-A-C-G-C-G-C-A. Within this series of nucleotide flows that comprises a flow sequence of T-G-A-G-A-G-A-C, which comprises each of the four different nucleotide species, there no consecutive repeat of any of the four different nucleotide species, and it contains an order in which T, G, and A (i.e. three different nucleotide species) occur before C (i.e. the fourth nucleotide species), and G and A (i.e. one or more of the three different nucleotide species) occur three times (i.e. at least twice) before C (i.e. the fourth nucleotide species).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modified Rothberg’s pyrosequencing method by delivering nucleotides according to a predetermined ordering of Garcia because it would have merely required combining known elements according to known methods to yield predictable results. One would have been motivated to do so for the advantage of detecting p53 mutations, which have been associated with cancer, as taught by Garcia. It would have been predictable to do so because Rothberg teaches that the apparatus is intended to be used for sequencing-by-synthesis applications ([0124]) and further teaches that the nucleotides may be delivered in any order ([0334]), as discussed above.

Regarding claims 22 and 23, Rothberg teaches that the flow cell comprises a plurality of reaction chambers (i.e. reaction sites) comprising microwells ([0031]) that comprise a DNA template and sequencing primer (i.e. a polynucleotide) to which nucleotide triphosphates are sequentially incorporated ([0051] and [0124]).

Regarding claims 24 and 28, Rothberg teaches that the apparatus comprises a chemFET array (i.e. a plurality of sensors) comprising at least one chemFET (i.e. a sensor) for each reachtion chamber for the plurality of reaction chambers that detect incorporation of the nucleotide triphosphates ([0051]). Regarding claim 24, Rothberg further describes the alignment between the plurality of sensors and the plurality of reaction sites ([0251] and [0254]).

Regarding claims 25 and 26, Rothberg teaches that the sensor comprises an ion sensitive field effect transistor (ISFET) ([0003]), that is configured to measure pH ([0033]).

Regarding claim 27, Rothberg teaches that the sensor is configured to sense signals produced from incorporation of each of the four different nucleotide species into the polynucleotide ([0051]).

Regarding claim 29, Rothberg teaches that operation of an ISET is based on modulation of charge concentration caused by metal-oxide-semiconductor (MOS) capacitance ([0006]) and further teaches that the CMOS-fabricated sensors comprise the chemFET array (see [0037]).

Regarding claim 30, Rothberg teaches that the apparatus further comprises a reference electrode operatively coupled with the ISFET array ([0126]).

Regarding claims 31-33, Rothberg teaches that the polynucleotide is coupled to a bead in the flow cell that is attached to a chemFET array having separate reaction chambers for each sensor, wherein only one bead is situated in each reaction chamber ([0058]).

Regarding claim 34, Rothberg teaches that the apparatus comprises computer-controlled valves (i.e. a valve block) that fluidically couples the plurality of reservoirs (272) comprising the four different nucleotide species with the flow cell (200), the computer (260) (i.e. fluidic controller) operably coupled to control the valve block (see FIG. 8).

Regarding claim 35, the series of nucleotide flows of Garcia as discussed above comprises a nucleotide flow sequence of T-G-A-G-A-G-A-C in which G and A (i.e. two of the three different nucleotide species) occur three times (i.e. at least twice) before C (i.e. the fourth nucleotide species).

Regarding claim 37, the series of nucleotide flows of Garcia as discussed above comprises a nucleotide flow sequence of T-G-A-G-A-G-A-C in which G and A (i.e. one or more of the three different nucleotide species) occur three times before C (i.e. the fourth nucleotide species).

Claims 36, 38-40, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2009/0127589) in view of Garcia (Garcia et al. (2000) Gene, 253:249-257), as applied to claim 21 above, and further in view of Raskind (US 2004/0106138).
The teachings of Rothberg and Garcia are discussed above,
Regarding claims 36, 38, and 39, the nucleotide flow sequence of Garcia does not meet the limitations of these claims.
However, Raskind further teaches that genetic mutations in protein kinase C gamma (PKC-gamma) are associated with ataxic neurological disease ([0006]). Raskind teaches that it is useful for identify genetic mutations to facilitate diagnosis of ataxic neurological disease and to identify carriers of the genetic defect ([0011]). Raskind teaches identifying PKC-gamma genetic mutations by amplifying the entire gene from genomic DNA followed by sequencing of the amplified DNA ([0031]). Raskind teaches using sequencing methods such as typical Sanger sequencing ([0033]). Raskind teaches a genetic mutation can be any alteration of the wild-type PKC-gamma sequence as provided by SEQ ID NO 3 including point mutations located in coding regions or even in regulatory regions that affect proper RNA processing or mRNA stability ([0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the apparatus of Rothberg to detect mutations in the PKC-gamma gene according to Garcia’s programmed nucleotide dispensation strategy because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to do so for the advantage of detecting PKC-gamma mutations, specifically, which has been shown to be associated with disease, as taught by Raskind. One would have been motivated to use pyrosequencing to detect PKC-gamma mutations because Garcia teaches that it offers longer and faster reads and fewer out-of-phase problems (abstract).
Regarding the implementation of the programmed nucleotide dispensation ordering, Garcia illustrates how a programmed flow ordering is derived based on a target sequence. Garcia teaches that the p53 wild type sequence 5'-CTGGGAGAGACCGGCGCA-3' gives rise to the programmed flow ordering of C-T-G-A-G-A-G-A-C-G-C-G-C-A in which any consecutive nucleotide of the same kind is only represented by a single flow of that kind (see Figure 4). Raskind teaches that the PKC-gamma gene (SEQ ID NO 3) comprises the following sequence:
10481 CCGGCTCAGCGTGGAGGTGTGGGACTGGGACCGGACCTCC 10520
Accordingly, to apply Garcia's pyrosequencing method to the PKC-gamma gene would result in the following series of flows: C-G-C-T-C-A-G-C-G-T-G-A-G-T-G-T-G-A-C-T-G-A-C-G-A-C-T-C. This series of flows comprises the nucleotide flow sequence (underlined) of G-T-G-A-G-T-G-T-G-A-C.

Regarding claim 36, this nucleotide flow sequence comprises flows of G, T, and A at least twice before C (i.e. the fourth nucleotide species) is flowed.

Regarding claim 38, this nucleotide flow sequence comprises at least two flows of G and A (i.e. a first and second different nucleotide species) and three flows of T (i.e. the third nucleotide species) before the flow of C (i.e. the fourth different nucleotide species).

Regarding claim 39, this nucleotide flow sequence comprises five flows of G and three flows of T (i.e. two or more of the three different nucleotide species occur at least three times) before the flow of C.

Regarding claim 40, the teachings of Rothberg regarding the flow cell, the plurality of reservoirs, the sensor, and the fluidics controller are discussed above as applied to claim 21.
Rothberg does not teach that the series of nucleotide flows comprises a palindromic nucleotide flow sequence meeting predefined criteria such that the palindromic nucleotide flow sequence includes a palindromic sequence having a length of at least five nucleotide flows and comprises at least three different nucleotide species of the four different nucleotide species.
However, the obviousness of configuring the apparatus of Rothberg to sequence the PKC-gamma gene of Raskind by using the programmed nucleotide dispensation ordering strategy for the detection of gene mutations as described by Garcia is discussed above.
In addition, Raskind teaches that the PKC-gamma gene further comprises the following nucleotide sequence: 
1621 ACTGCTGAGAACAGAGTGAG 1640
When Garcia’s programmed nucleotide dispensation strategy is applied to this sequence, it would give rise to the following series of nucleotide flows: ACTGCTGAGACAGAGTGAG, which comprises the palindromic nucleotide flow sequence of G-A-G-A-C-A-G-A-G, which comprises three different nucleotide species and nine (i.e. at least five) nucleotide flows. Accordingly, the obviousness of configuring the apparatus of Rothberg to sequence the PKC-gamma gene of Raskind by using the programmed nucleotide dispensation ordering strategy for the detection of gene mutations as described by Garcia also renders obvious a series of nucleotide flows that comprises a palindromic nucleotide flow sequence as required by claim 40.

Regarding claims 46 and 47, the palindromic nucleotide flow sequence G-A-G-A-C-A-G-A-G as identified above has a length of nine nucleotide flows (i.e. at least seven).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,605,308.
The patented claims teach an apparatus for sequencing a polynucleotide strand comprising a flow chamber for receiving flows of different dNTP reagents, multiple reservoirs that contain a different dNTP, flow paths from each of the reservoirs to the flow chamber, and a fluidics controller that is programmed to successively provide flow from the multiple reservoirs to the flow chamber according to an alternate ordering (see patented claim 1). The patented claims teach that the alternate ordering comprises the same number of flows for each of four different dNTP reagent flows and comprises a flow of nucleotides N-W-N-Z and is successively repeated at least once (see patented claim 1). The patent’s specification teaches that a preferred nucleotide flow ordering is TACAT-ACGCA-CGTGC-GTATG (column 8, lines 1-5). The patent’s specification further describes the sequencing instrumentation (see columns 10-12), which further addresses the structural limitations of the current claims. These disclosures of the preferred alternate nucleotide sequence flow ordering and further the preferred structural features of the apparatus indicate that meet the limitations of the current claims indicates that the patented claims and the current claims each encompass overlapping subject matter.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
December 9, 2022